DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figure 6 contains shading making the structure and reference characters hard to read and are not heavy enough to permit adequate reproduction. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. See MPEP 608.02 V(l).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolf et al. (US Pat. 6,485,122).
Regarding claim 1, Wolf discloses a vacuum adiabatic body comprising: a first plate (15, Fig. 2) to have a first temperature (inner panel having cooled inner temperature); a second plate (16) to have a second temperature different than the first temperature (outer panel having outer ambient temperature); a seal configured to seal the first plate and the second plate to provide an inner space (diaphragm 17 connected with a seal to walls 15 and 16; column 1, lines 12-20 and column 5, lines 21-26), and the inner space is to be provided in a vacuum state (evacuable inner space with support material 18; column 5, lines 26-30); a support (18) provided in the inner space to maintain a gap in the inner space between the first plate and the second plate (supporting material 18 supports inner and outer panel; column 5, lines 29-31); a thermal insulator (17) configured to reduce heat transfer between the first plate and the second plate (diaphragm 17 made of thin-walled material with low level of heat conduction meeting the limitation of a thermal insulator); a peripheral adiabatic part (foamed diaphragm cover 19) provided adjacent a distal end of the inner space (Fig. 2) to improve an adiabatic performance at the distal end of the inner space (foamed diaphragm cover 19 protects evacuated inner space and is capable of improving an adiabatic performance at the distal end of the inner space); an inner panel (protective cover panel 20 attached over inner plate 15) configured to protect at least one portion of the peripheral adiabatic part (column 5, lines 30-41); and a gasket (seal 42) to attach to the inner panel (20).
Regarding claim 2, Wolf discloses the vacuum adiabatic body of claim 1, wherein the thermal insulator (17) is provided adjacent to the peripheral adiabatic part (19) and is positioned to correspond to a position of the gasket (42, Fig. 2).
Regarding claim 3, Wolf discloses the vacuum adiabatic body of claim 1, wherein a thickness of the thermal insulator (17) is less than a thickness of the second plate (thin-walled insulator 17 less than a thickness of the second outer plate 16).
Regarding claim 4, Wolf discloses the vacuum adiabatic body of claim 3, wherein the thermal insulator (17) is connected to the first plate (15) or the second plate (16).
Regarding claim 5, Wolf discloses the vacuum adiabatic body of claim 1, wherein a length between the thermal insulator (17) and the inner space (space with 18) is shorter than a length between the inner space and the inner panel (inner panel 20 has a longer length to inner space than the inner panel to the inner space).
Regarding claim 6, Wolf discloses the vacuum adiabatic body of claim 1, wherein the thermal insulator (17) is coupled to the first plate (15), and is configured to resist heat conduction along the first plate adjacent the inner space to reduce heat transfer between the first plate and the second plate (diaphragm 17 made of thin-walled material with low level of heat conduction; column 5, lines 21-26).
Regarding claim 7, Wolf discloses the vacuum adiabatic body of claim 1, wherein the thermal insulator (17) is provided within a main portion of the inner space (within main portion of housing with support material 18), and the thermal insulator is spaced apart from a side portion of the inner space (insulator 17 along door 11 at the front of the inner space would be spaced apart from a rear side portion of the inner space).
Regarding claim 13, Wolf discloses the vacuum adiabatic body of claim 1, wherein the inner panel (20) has a protruding region (25, 33) that protrudes into the peripheral adiabatic part (19) to accommodate the gasket (portions 21 and 29 of inner panel with protruding regions 25, 33 protrude and combine to from space for gasket seal 42), and the thermal insulator (17) is positioned such that at least a portion of the thermal insulator spatially overlaps the protruding region of the inner panel (Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (US Pat. 6,485,122) in view of McAllister (US Pat. 5,011,729).
Regarding claim 8, Wolf discloses the vacuum adiabatic body of claim 1, but does not explicitly teach wherein the thermal insulator is spaced apart from the first plate and the second plate.
McAllister teaches the concept of a vacuum adiabatic body having a thermal insulator (48) is spaced apart from the first plate (23) and the second plate (26) that reduces radiation and convection thermal transfer through the vacuum adiabatic body (column 7, lines 36-45). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the vacuum adiabatic body of Wolf to have a thermal insulator is spaced apart from the first plate and the second plate taught by McAllister in order to further reduce the radiation and convection thermal transfer through the vacuum adiabatic body increasing the insulative performance of the body.
Regarding claim 9, Wolf discloses the vacuum adiabatic body of claim 1, wherein the thermal insulator (17) is provided within a main portion of the inner space (provided along the side within a main portion of the inner space with material 18).
Wolf does not explicitly teach the thermal insulator is to extend into a side portion of the inner space.
McAllister further teaches a thermal insulator (48) provided within a main portion of the inner space (central main spaces 32) and is to extend into a side portion of the inner space (side end spaces 32) that reduces radiation and convection thermal transfer through the vacuum adiabatic body (column 7, lines 36-45). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the vacuum adiabatic body of Wolf to have the thermal insulator is to extend into a side portion of the inner space taught by McAllister in order to further reduce the radiation and convection thermal transfer through the vacuum adiabatic body increasing the insulative performance of the body.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (US Pat. 6,485,122) in view of Matsch et al. (US Pat. 3,161,265).
Regarding claim 10, Wolf discloses the vacuum adiabatic body of claim 1, wherein the thermal insulator (17) is provided at a main portion of the inner space (17 provided at main space with support 18).
Wolf does not explicitly teach the thermal insulator is without being provided in a side end portion of the inner space.
Matsch teaches it is known for a vacuum adiabatic body to have a thermal insulator (40) provided at a main portion of the inner space (middle space, Fig. 2) without being provided in a side end portion of the inner space (Fig. 2) that provide added stiffness to the vacuum adiabatic body when a vacuum is applied (column 4, lines 49-62). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the vacuum adiabatic body of Wolf to have the thermal insulator without being provided in a side end portion of the inner space taught by Matsch in order to provide added stiffness and support to maintain the vacuum of the vacuum adiabatic body.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (US Pat. 6,485,122) in view of Comstock (US Pat. 2,000,882).
Regarding claim 11, Wolf discloses the vacuum adiabatic body of claim 1, but does not explicitly teach a side frame connected to the thermal insulator and an edge portion of the second plate.
Comstock teaches the concept of a vacuum adiabatic body including a side frame (frame 189 including connected members 190, 193) connected to the thermal insulator (185) and an edge portion (184) of the second plate (3; page 3, column 1, lines 6-32) that provides structural support to the vacuum adiabatic body while minimizing the amount of heat transfer passing through the side of the vacuum adiabatic body (page 1, column 2, lines 3-30). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the vacuum adiabatic body of Wolf to have a side frame connected to the thermal insulator and an edge portion of the second plate taught by Comstock in order to provided added structural support to the vacuum adiabatic body while maintaining good thermal insulative performance.
Regarding claim 12, Wolf as modified discloses the vacuum adiabatic body of claim 11, and Comstock further teaches wherein a thickness of the side frame (frame 189 including connected members 190, 193) is greater than a thickness of the thermal insulator (thin plate 186 or insulator 185), and the side frame is made of metal (sheet metal; page 3, column 1, lines 22-25).
Claims 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (US Pat. 6,485,122) in view of Jung et al. (US PG Pub. 2012/0104923).
Regarding claim 14, Wolf discloses a vacuum adiabatic body comprising: a first plate (15, Fig. 2) to have a first temperature (inner panel having cooled inner temperature); a second plate (16) to have a second temperature different than the first temperature (outer panel having outer ambient temperature); a seal configured to seal the first plate and the second plate to provide an inner space (diaphragm 17 connected with a seal to walls 15 and 16; column 1, lines 12-20 and column 5, lines 21-26), and the inner space is to be provided in a vacuum state (evacuable inner space with support material 18; column 5, lines 26-30); a support (18) provided in the inner space to maintain a gap in the inner space between the first plate and the second plate (supporting material 18 supports inner and outer panel; column 5, lines 29-31); a thermal insulator (17) configured to reduce heat transfer between the first plate and the second plate (diaphragm 17 made of thin-walled material with low level of heat conduction meeting the limitation of a thermal insulator); and a peripheral adiabatic part (19) provided adjacent a distal end of the inner space to improve an adiabatic performance at the distal end of the inner space (foamed diaphragm cover 19 protects evacuated inner space and is capable of improving an adiabatic performance at the distal end of the inner space).
Wolf does not explicitly teach a heat transfer inside the peripheral adiabatic part is lengthened based on a heat transfer path of an upwardly convex parabola.
Jung teaches it is known for a vacuum adiabatic body to include a thermal insulator (213) in a peripheral adiabatic part (200), wherein a heat transfer inside the peripheral adiabatic part is lengthened based on a heat transfer path of a convex parabola (Figs. 5-6) that minimizes and suppresses heat transfer which prevents heat of the outer case from influencing toward the inner case (paragraphs 101-102). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the thermal insulator of Wolf to have a heat transfer inside the peripheral adiabatic part is lengthened based on a heat transfer path of an upwardly convex parabola taught by Jung in order to lengthen the heat transfer path within the peripheral adiabatic part to minimize heat transfer and prevent heat from transferring through the peripheral adiabatic part.
Regarding claim 15, Wolf as modified discloses the vacuum adiabatic body of claim 14, and Jung further teaches wherein the heat transfer path of the convex parabola (213) is concave to the inner space (130).
Regarding claim 16, Wolf as modified discloses the vacuum adiabatic body of claim 14, comprising: an inner panel (20) configured to protect at least one portion of the peripheral adiabatic part (19; column 5, lines 30-41); and a gasket (seal 42) to attach to the inner panel, wherein the heat transfer path of the thermal insulator (17) is disposed between the inner space (space with 18) and the gasket (42) and Jung further teaches the thermal insulator has a heat transfer path of the convex parabola. Adding the convex parabola teaching of Jung to the thermal insulator of Wolf would arrive at the heat transfer path of the convex parabola is disposed between the inner space  and the gasket.
Regarding claim 17, Wolf as modified discloses the vacuum adiabatic body of claim 16, and Jung teaches the convex parabola and when added to Wolf, the heat transfer path of the convex parabola would be downward into the vacuum space and convex to the gasket (42).
Regarding claim 18, Wolf as modified discloses the vacuum adiabatic body of claim 14, wherein the thermal insulator (17) is provided adjacent to the peripheral adiabatic part (19) and adding the convex parabola teaching of Jung to the thermal insulator of Wolf would have the thermal insulator positioned to correspond to a position of the heat transfer path of the convex parabola.
Regarding claim 19, Wolf discloses a vacuum adiabatic body comprising: a first plate (15, Fig. 2) to be adjacent a first space (inner cooled space), and to have a first temperature (inner panel having cooled inner temperature); a second plate (16) to be adjacent a second space (ambient space), and to have a second temperature different than the first temperature (outer panel having outer ambient temperature); a seal configured to seal the first plate and the second plate to provide an inner space (diaphragm 17 connected with a seal to walls 15 and 16; column 1, lines 12-20 and column 5, lines 21-26), and the inner space is to be provided in a vacuum state (evacuable inner space with support material 18; column 5, lines 26-30); a support (18) provided in the inner space to maintain a gap in the inner space between the first plate and the second plate (supporting material 18 supports inner and outer panel; column 5, lines 29-31); and a thermal insulator (17) configured to reduce heat transfer between the first plate and the second plate (diaphragm 17 made of thin-walled material with low level of heat conduction meeting the limitation of a thermal insulator); and a gasket (seal 42) to enable the first space to be heat-insulated from the second space; wherein a projection region (43) protrudes from the gasket toward the inner space (towards space with 18), and the thermal insulator (17) is positioned such that at least a portion of the thermal insulator spatially overlaps the projection region (Fig. 2).
Regarding claim 20, Wolf as modified discloses the vacuum adiabatic body of claim 19, wherein the thermal insulator (17) is spatially aligned with the projection region (43) and is biased to an edge of the vacuum adiabatic body (Fig. 2).
Regarding claim 21, Wolf as modified discloses the vacuum adiabatic body of claim 19, comprising: a peripheral adiabatic part (19) provided adjacent a distal end of the inner space to improve an adiabatic performance at the distal end of the inner space (foamed diaphragm cover 19 protects evacuated inner space and is capable of improving an adiabatic performance at the distal end of the inner space); an inner panel (20) configured to protect at least one portion of the peripheral adiabatic part (19; column 5, lines 30-41), wherein the gasket (42) is attached to the inner panel (Fig. 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763